DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments / Allowable Subject Matter
Applicant’s arguments and amendments submitted 26 August 2021 have been fully and carefully considered.
With regard to claim objection and rejections under 35 USC 112(b), applicant has fully and thoroughly responded to each issue raised and the claim rejections are withdrawn in light of applicant’s amendments and arguments on 26 August 2021.
With regard to the claim rejections under 35 USC 103, applicant argues that the prior art fails to fairly teach or suggest all limitations of the claims, as amended, specifically that the closest relevant reference of Saigh et al (US 3,974,075), and Streebin et al (US 3,956,126), fails to teach the claimed mobile home system for purifying waste water comprising black water, grey water, and combining tanks, with evaporator downstream of combining tank with heating source, wherein the temperature reached in the evaporator is between 110 to 140 deg C, and wherein the combining tank is located upstream of the evaporator and is partly heated by steam generated in the evaporator in order to elevate the temperature of the wastewater in the combining tank (see arguments pages 12, last three paragraphs, through page 14, 2nd paragraph).
Therefore the claim rejections under 35 USC 103 are withdrawn and claims 1-10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MILLER/Primary Examiner, Art Unit 1772